EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan J. Leitenberger (Reg. #61,012) on 04/14/2021.
The application has been amended as follows: 
1. (Currently Amended) A communication unit configured to communicate according to a protocol in which unit addresses are not of a predetermined length, the communication unit configured to: 
send a discovery request to a discoverable unit, wherein the discovery request comprises an address field, a type identifier field, and a payload, and wherein the address field, the type identifier field, and the payload are wholly populated with bits having a same bit value; 
receive a discovery response from the discoverable unit, the discovery response comprising an address field of length unknown to the communication unit, the discovery response further comprising a flag following the address field; and 
determine the address field length by counting a number of bits prior to the flag.  
2. (Original) A communication unit as claimed in claim 1, wherein the address field is populated with bits all having a first bit value, the flag having a second bit value different to the first bit value.  

4. (Previously Presented) A communication unit as claimed in claim 3, wherein the flag is the first bit of the payload.  
5. (Previously Presented) A communication unit as claimed in claim 3, wherein the further fields comprise a type identifier field populated with bits all having the first bit value, the communication unit configured to interpret the type identifier as indicating the discovery response to be a response to a discovery request.  
6. (Previously Presented) A communication unit as claimed in claim 1, wherein the communication unit is further configured to interpret the determined address field length as indicating a number of individually addressable entities.  
7. (Previously Presented) A communication unit as claimed in claim 6, wherein the communication unit is further configured to subsequently send a message to a first one of the individually addressable entities by concatenating a header and a payload, the header comprising an address field having the determined address field length, the address field populated with the address of the first one of the individually addressable entities.  
8. (Cancelled)  
9. (Currently Amended) A discoverable unit configured to communicate according to a protocol in which unit addresses are not of a predetermined length, the discoverable unit configured to: 
wholly populated with bits having a same first bit value; 
generate a discovery response, the discovery response comprising an address field of length not fixed by the protocol, the address field populated with an address of the discoverable unit, the discovery response further comprising a flag following the address field; and 
send the discovery response to the communication unit.  
10. (Original) A discoverable unit as claimed in claim 9, wherein the address field is populated with bits all having a first bit value, the flag having a second bit value different to the first bit value.  
11. (Original) A discoverable unit as claimed in claim 9, wherein the discovery response comprises a header and a payload, the header comprising the address field and further fields, the payload comprising the flag, the further fields being of known length specified by the protocol.  
12. (Previously Presented) A discoverable unit as claimed in claim 11, wherein the flag is the first bit of the payload.  
13. (Previously Presented) A discoverable unit as claimed in claim 9, wherein the address field length of the discovery response enables the discoverable unit and each entity of individually addressable entities to which the discoverable unit is capable 4of routing messages to be individually addressed.  

15. (Previously Presented) A discoverable unit as claimed in claim 13, wherein the discoverable unit is configured to consider the discoverable unit to have an address consisting of bits all having the first bit value, and thereby determine the discovery request as being addressed to the discoverable unit.  
16. (Previously Presented) A discoverable unit as claimed in claim 9, wherein the discoverable unit is further configured to treat the address field of the discovery request as being a same length as the length of the address field of the discovery response.  
17. (Original) A discoverable unit as claimed in claim 15, wherein the subsequent fields of the discovery request comprise a type identifier field and a payload, the discoverable unit configured to interpret the type identifier as indicating the discovery request to be a discovery request, and in response generate the discovery response.  
18. (Previously Presented) A discoverable unit as claimed in claim 13, wherein the discoverable unit is further configured to: 
receive a subsequent message from the communication unit, wherein a header of the subsequent message comprises an address field having a same length as the address field length as the discovery response, and wherein the address field is populated with the address of a first entity of the individually addressable entities; 
read the address in the address field of the subsequent message; and 

19. (Previously Presented) A discoverable unit as claimed in claim 18, wherein the discoverable unit and the individually addressable entities form part of a system, and 
wherein the discoverable unit is configured to, prior to routing the subsequent message onto the first entity of the individually addressable entities, rebase the address in the address field of the subsequent message in dependence on a relative position within the system of the discoverable unit and the first entity of the individually addressable entities.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving a communication unit configured to communicate according to a protocol in which unit addresses are not of a predetermined length, the communication unit configured to: send a discovery request to a discoverable unit, wherein the discovery request comprises an address field, a type identifier field, and a payload, and wherein the address field, the type identifier field, and the payload are wholly populated with bits having a same bit value;  receive a discovery response from the discoverable unit, the discovery response comprising an address field of length unknown to the communication unit, the discovery response further comprising a flag following the address field; and determine the address field length by counting a number of bits prior to the flag, among other claim limitations, are non-obvious over the prior art. The closest prior art of record  Jung teaches that the electronic device include the elements in various messages, such as a provision discovery request, a provision discovery response, an invitation request, an invitation response, a probe request, or a probe response but it does not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415